[Cite as In re E.E., 2021-Ohio-2770.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


IN RE E.E., ET AL.                           :
                                             :               No. 110021
Minor Children                               :
                                             :
[Appeal by S.A., Mother]                     :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED IN PART, REVERSED IN PART,
                           AND REMANDED
                 RELEASED AND JOURNALIZED: August 12, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                      Case Nos. AD-19-915293 and AD-19-915294


                                        Appearances:

                 Patituce & Associates, L.L.C., Joseph C. Patituce and
                 Catherine R. Meehan, for appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young and Cheryl A. Rice,
                 Assistant Prosecuting Attorneys, for appellee.


EMANUELLA D. GROVES, J.:

                   Appellant-Mother, S.A. (“Mother”), appeals from the judgment of the

juvenile court adjudicating her children E.E. (d.o.b. 01/04/2006) neglected and

abused, and D.A. (d.o.b. 12/19/2009) dependent. Additionally, Mother appeals the

grant of temporary custody of her children to the Cuyahoga County Division of
Children and Family Services (“CCDCFS” or “agency”). For the reasons set forth

below, we affirm in part, reverse in part, and remand the decision of the juvenile

court.

                         Facts and Procedural History

              On or about November 18, 2019, E.E. reported to Mother that she had

been sexually assaulted on two separate occasions by her stepfather, M.A. M.A. is

the biological father of E.E.’s sister, D.A. E.E. reported that the first assault

happened in March 2019, when she alleged that M.A. put his fingers inside her

vagina. The second time occurred in July 2019 when she alleged that M.A. put his

penis into her anus.

              On learning of the allegations, Mother removed M.A. from the home,

contacted the police, filed a police report, and took E.E. to Fairview Hospital. A

sexual assault nurse examiner advised Mother that E.E. would need to be examined

at the Alpha Clinic since the alleged assault occurred more than 72 hours before the

date of her appointment.

              Mother arranged for an appointment at the Alpha Clinic for

December 5, 2019. E.E. was examined by Dr. Joshua Friedman (“Dr. Friedman”)

who reported to Mother that based on his exam, he found no evidence that either

refuted E.E.’s allegations or supported them. He also explained to Mother that his

findings were not unusual and that it was rare for there to be physical evidence of

sexual abuse for many reasons, such as, the length of time that the incidents

occurred and the possibility of healing.
               Deyona Cecil (“Cecil”), a social worker from CCDCFS was assigned to

the case on November 22, 2019. The agency suggested that E.E. receive a mental

health assessment and therapeutic support. Mother expressed to Cecil that she did

not believe E.E.’s allegations. According to Cecil, Mother took Dr. Friedman’s report

as proof that the allegations were false. On December 18, 2019, Cecil visited the

home. At that time, Mother asked Cecil whether M.A. could return to the home.

Cecil told Mother that that was Mother’s decision. Mother allowed M.A. to return

to the home that same date.

               CCDCFS     scheduled     a   staffing    the   following    day    on

December 19, 2019, to discuss the safety of the children. Mother participated by

phone. During the staffing, according to Cecil, Mother expressed that she was

staying with her husband and the agency could remove E.E. from the home, if

necessary. When the agency indicated they would remove the children from the

home, due to the safety risk, Mother agreed to remove M.A. from the home a second

time.

               On December 20, 2019, CCDCFS filed a complaint and motion for

predispositional temporary custody alleging E.E. was abused and that both E.E. and

D.A. were neglected. In the complaint, CCDCFS alleged the following:

        E.E. was the victim of sexual abuse by M.A. and that there was a
        pending criminal investigation into the abuse.

        On or about December 18, 2019, Mother allowed M.A. to return to the
        home.
      Mother lacked appropriate judgment with which to care for the
      children. Mother minimizes the sexual abuse of E.E. and asked for
      E.E.’s removal from the home.

      Mother failed to ensure that E.E. received mental health services on a
      consistent basis.

      Father of E.E., J.E., is not involved in her life.

      Father J.E., has another child who was adjudicated neglected and
      dependent, due in part to J.E.’s failure to support, visit, and
      communicate with the child. That child was found abandoned by father
      and committed to the permanent custody of the Agency.

                As a result of the hearing on the matter, the juvenile court denied the

request for predispositional temporary custody, finding that CCDCFS did not make

reasonable efforts to prevent removal. The juvenile court determined that there was

no probable cause to warrant removal of the children from Mother, but there was

probable cause to warrant removal of the children from M.A.

               The juvenile court ordered that the children were to remain in the

custody of Mother with protective supervision to the agency. M.A. was ordered not

to return to the home of Mother, pending further order of the juvenile court. The

juvenile court also placed a no-contact order between E.E. and M.A., ordered weekly

home visits by the agency, and ordered supervised visitation between M.A. and D.A.

               After a pretrial hearing, on January 16, 2020, a magistrate modified

the order, changing home visits from weekly to biweekly, with a notation to increase

visits if the agency deemed it necessary and expanded the no-contact order to

include D.A.
               M.A. filed an objection to this decision, which was overruled by the

court. Additionally, the court ordered CCDCFS to notify the court by motion, if

access to where the child is placed is denied or if the child’s mother is not

cooperating with the agency, or if Mother is not returning telephone calls to the

agency.

               The guardian ad litem (“GAL”) for the children, Patrick Lavelle

(“Lavelle”), filed a report on January 31, 2020. He reported that Mother refused to

speak to him about E.E.’s allegations against M.A. Mother advised the GAL to speak

to her lawyer. Mother did provide some background information about a previous

allegation E.E. made against a student at school.1 The GAL’s report indicated that

those allegations proved to be false.2

               The GAL did not speak to E.E. about the details of the allegations

against M.A., thinking that it would be better for the investigators and those with

expertise to address those issues with her. The GAL did speak further with Mother

and it was his impression that Mother did not believe E.E.’s allegations. However,

he did believe that Mother would abide by the juvenile court’s order and keep M.A.

out of the home. The GAL spoke to Mother about her decision to bring M.A. back

into the home and Mother informed him that she had spoken to a social worker and

a police officer about this decision. Noting that this event occurred before a formal


      1 In a subsequent report, the GAL indicated the allegation was made against a foster

child in the family home. This issue was not fully addressed in the record.
       2 It is unclear from the record whether the GAL determined this allegation was

false by his own investigation or whether he was simply reporting what Mother reported
to him.
case had been filed, he believed that the decision, while not prudent, was not

purposely done to expose E.E. to a known danger. The GAL recommended that

temporary custody be denied. He also recommended that M.A. be excluded from

the home and that he be denied visitation until a formal investigation is completed.

              On February 13, 2020, CCDCFS filed a notice apprising the juvenile

court that Mother had failed to agree to schedule an interview with the children at

the Child Advocacy Center. A contempt hearing was held on February 24, 2020, at

which the newly assigned social worker, Sally McHugh (“McHugh”), indicated that

there were no safety concerns in the home and that the basic needs of the children

were being met. The juvenile court held its decision on the motion to show cause in

abeyance.

              On March 9, 2020, the GAL filed a motion for an in camera interview

of E.E. arguing that Mother had refused to allow the child to be interviewed and that

E.E. was mature enough to express herself and assist the court in its proceedings.

Also, on March 9, 2020, M.A. filed a motion to dismiss the complaint and to dismiss

the contempt allegation, arguing that Mother had fully cooperated and that the

agency’s order to cooperate was vague.

              An adjudicatory hearing was held on that same day. During that

hearing, Dr. Friedman and McHugh testified. Dr. Friedman testified as to his

examination of E.E., and he indicated that it was his policy not to discuss the sexual

assault allegations with the patient. Rather, his goal was to gather sufficient
information about what was alleged to have happened to determine what physical

exams were necessary and what treatment, if any, was required.

              McHugh testified as to the information in the case file about the

agency’s initial interactions with the family, E.E.’s report of abuse, and the events

that led up to the agency filing for temporary custody.

              After completion of the testimony, the case was continued until

March 13, 2020, so that the GAL and counsel for E.E. could meet with the child.

Counsel for E.E. reported that she was unable to meet with her client because she

did not receive timely notification from Mother. Specifically, Mother called assigned

counsel and notified her that she could meet with E.E. within the hour.

              The GAL filed a supplemental GAL report on March 12, 2020. He

reported that on March 10, 2020, Mother denied him the opportunity to meet with

E.E. Specifically, the GAL contacted Mother to arrange an interview with E.E., but

Mother told him she wanted to talk to her attorney first. He further indicated that,

since the writing of the report, Mother had not followed up to arrange an interview.

With respect to the allegations, the GAL noted:

      At the present time, the undersigned cannot determine with certainty
      whether a sexual assault occurred or not. The undersigned had
      planned on relying on the interview of the trained professionals. Since
      this has not occurred and the mother is refusing contact between GAL
      and his ward, the undersigned is forced to conclude that the mother is
      purposely silencing her daughter and not giving her a voice in regards
      to proceedings that involve her. The mother has presented a joint
      defense with M.A. The mother’s joint defense includes silencing her
      daughter and not giving her a voice. The mother has attacked the
      credibility of her own daughter. The mother has basically called her
      daughter a lier [sic] in open court. In silencing her daughter, the
      mother is actively protecting a person that has been accused of raping
      her daughter. In short, whether or not the allegations in this matter
      prove to be true, the mother [sic] behavior during the pendency of this
      case has been reprehensible.

              Noting that he had previously supported the children remaining in

the home, the GAL indicated that circumstances had changed. Arguing that part of

protecting the child included cooperating with law enforcement investigations and

noting Mother’s refusal to do so, the GAL recommended that temporary custody to

CCDCFS be granted as to E.E. In regards to D.A., he recommended that she remain

in the home with continued protective supervision.

              On March 12, 2020, Mother filed a motion to limit E.E.’s in camera

interview to what was in her best interest as to custody, “rather than a full

investigation into the allegations of sexual abuse.” The motion noted that Mother

was aware that CCDCFS wanted to conduct a subsequent investigative interview

with E.E. and that such an interview was against Mother’s wishes. The motion then

concluded by arguing that E.E. should not be required to “continuously relive” the

allegations and that it would be in the best interest of her physical and mental well-

being to not have to discuss these issues.

              The GAL indicated that he was able to meet with E.E. sometime after

filing his report. However, before Mother left the room, she told E.E. four times that

E.E. was not required to talk to the GAL. As a result, the GAL was unable to have a

productive conversation with E.E.
               On March 13, 2020, the juvenile court conducted an in camera

interview with E.E. During that conversation, E.E. recanted the allegations. The

juvenile court subsequently issued its decision that adjudicated E.E. an abused and

neglected child and D.A. a dependent child. The juvenile court continued to hold

the motion to show cause in abeyance. On May 14, 2020, Mother filed an objection

to the magistrate’s decision under E.E.’s case number, which was subsequently

overruled. While Mother did not file a similar motion under D.A.’s case number,

she argued that the juvenile court erred with respect to its findings as to both

children.

               The dispositional hearing was held on July 6, 2020. During the

hearing, McHugh testified that, except for the first visit, she was not allowed to speak

to E.E. or D.A. without Mother being present in the room. Also, Mother continued

to refuse to allow a forensic interview of E.E. McHugh further testified that she had

received a release of information from Mother prior to the hearing. Mother had

reported to McHugh that E.E. was seeing a new counselor. Otherwise, McHugh

reported that the home was appropriately clean and well kept. McHugh’s biggest

concern was that Mother failed to believe E.E.

               The GAL reported that he had met with E.E. several times; however,

Mother continued to block him from having effective communication with E.E. He

recommended temporary custody for E.E., but not D.A. The GAL indicated that he

thought E.E. would not receive any meaningful help until she was removed from the

home. The GAL expressed concern that E.E. had reported the rape to her mother,
the police, and her social worker, Cecil, and yet, Mother still refused to believe it had

occurred. The GAL also believed that Mother would not address the alleged abuse

and would sweep things under the rug unless temporary custody was granted.

               Subsequently, the magistrate issued an order granting temporary

custody of both children to CCDCFS. Mother again filed an objection to the decision

under E.E.’s case number only, but objected as to both E.E. and D.A. The juvenile

court overruled the objections. The juvenile court adopted the magistrate’s decision

and ordered it into effect. Mother filed a motion to vacate and stay in relation to the

decision and dispositional orders to allow preparation and review of the transcript,

which motion was granted by the juvenile court. Once the transcript was prepared

and available for review, the juvenile court again overruled the objection and

ordered the dispositional judgments of temporary custody into effect.

               Mother now appeals, assigning the following errors for review:

                          Assignment of Error No. 1
      The trial court erred in adjudicating E.E. abused and neglected, and
      D.A. dependent.

                          Assignment of Error No. 2
      The trial court abused its discretion in failing to dismiss the complaint
      and granting temporary custody to the agency.

                        Assignment of Error No. 3
      The trial court erred by permitting hearsay testimony from the
      subsequent caseworker.

                           Assignment of Error No. 4
      The trial court lacked jurisdiction to adjudicate D.A. a dependent child.
               For ease of discussion, we will address the assignments of error out of

order as necessary.

               In the first assignment of error, Mother argues that the juvenile court

erred in adjudicating E.E. abused and neglected, and in adjudicating D.A.

dependent.

               Whether a child is an abused, neglected, or dependent child must be

proven by clear and convincing evidence. R.C. 2151.35(A), Juv.R. 29(E)(4) (during

the adjudicatory hearing “the court shall determine the issue * * * by clear and

convincing evidence in dependency, neglect and abuse actions”). See In re Vinci,

8th Dist. Cuyahoga No. 73043, 1998 Ohio App. LEXIS 4100, at 7 (Sept. 3, 1998); In

re Hauserman, 8th Dist. Cuyahoga Nos. 77235 and 77252, 2002-Ohio-1094, and In

re A.C., 6th Dist. Lucas No. L-10-1025, 2010-Ohio-4933, ¶ 40. Clear and convincing

evidence is “that measure or degree of proof which is more than a mere

preponderance of the evidence, but does not reach the extent of the certainty

required to establish beyond a reasonable doubt in criminal cases.” Id. “Clear and

convincing evidence” is evidence that “will produce in the mind of the trier of facts

a firm belief or conviction as to the allegations sought to be established.” In re C.B.,

8th Dist. Cuyahoga No. 92775, 2011-Ohio-5491, ¶ 28, citing Cross v. Ledford, 161

Ohio St. 469, 477, 120 N.E.2d 118 (1954).

               In order to determine whether a trial court’s judgment is based on

clear and convincing evidence, “a reviewing court will examine the record to

determine whether the trier of facts had sufficient evidence before it to satisfy the
requisite degree of proof.” In re C.O., 8th Dist. Cuyahoga Nos. 99334 and 99335,

2013-Ohio-5239, ¶ 30, quoting State v. Schiebel, 55 Ohio St.3d 71, 74, 564 N.E.2d

54 (1990). “If the trial court’s judgment is ‘supported by some competent, credible

evidence going to all the essential elements of the case,’ a reviewing court may not

reverse that judgment.” Id.

Abuse of E.E.

               In the instant case, Mother argues that the record did not contain

competent, credible evidence to support the finding that E.E. was abused. Mother

argues that while E.E. disclosed the rape to her, it is unclear what E.E. told Cecil

because Cecil did not testify. Further, Mother argues that Dr. Friedman did not

interview E.E. and only received information from Mother as to what happened.

Finally, Mother argues that there were no physical findings of sexual abuse, calling

into question E.E.’s credibility, and notes that E.E. recanted her allegations. Based

on the above, Mother argues that competent and credible evidence did not support

the trial court’s finding of abuse.

               R.C. 2151.031 defines an “abused child” to include any child who:

      (A) Is the victim of “sexual activity” as defined under Chapter 2907. of
      the Revised Code, where such activity would constitute an offense
      under that chapter, except that the court need not find that any person
      has been convicted of the offense in order to find that the child is an
      abused child;

      (B) Is endangered as defined in section 2919.22 of the Revised Code,
      except that the court need not find that any person has been convicted
      under that section in order to find that the child is an abused child.
               Here, M.A. was alleged to have engaged in sexual activity with E.E.

Under R.C. 2151.031(A) and Chapter 2907, specifically, R.C. 2907.01, “sexual

activity” means “sexual conduct” or “sexual contact” or both. R.C. 2907.01(C).

M.A.’s alleged conduct of putting his finger(s) into E.E.’s vagina, and his penis into

her anus constituted “sexual conduct” under R.C. 2907.01(A) which includes “the

insertion, however slight, of any part of the body * * * into the vaginal or anal

opening of another” without privilege to do so. The testimony regarding E.E.’s

assault, as reported by E.E. to Mother, Cecil, the police, and her therapist supported

the juvenile court’s finding of abuse. There was competent and credible evidence to

support the juvenile court’s finding that E.E. was an abused child under R.C.

2151.031(A).

               Further, under R.C. 2151.031(B), a child is abused when, under R.C.

2919.22, a parent creates a substantial risk to a child’s health or safety by violating a

duty of care or support, or abusing a child. Due to M.A.’s alleged sexual assault

against E.E., she was endangered. Therefore, there was competent and credible

evidence to support the juvenile court’s finding that E.E. was an abused child under

R.C. 2151.031(B).

               Thus, the juvenile’s court’s finding that E.E. was an abused child was

supported by clear and convincing evidence.

Neglect of E.E.

               Within this assignment of error, Mother argues that because E.E. was

in counseling at the time of the adjudication hearing, there was insufficient evidence
of neglect. Further, Mother argues that although she did tell the agency to take E.E.,

she thought it was her only option.        Finally, Mother argues doubting E.E.’s

allegations was reasonable, because E.E. previously made unsubstantiated

allegations of sexual abuse against another party.

              We are not persuaded by Mother’s arguments here.

              Under R.C. 2151.03(A), a “neglected child” is defined as any child:

      (2) Who lacks adequate parental care because of the faults or habits of
      the child’s parents, guardian, or custodian;

      (3) Whose parents, guardian, or custodian neglects the child or refuses
      to provide proper or necessary subsistence, education, medical or
      surgical care or treatment, or other care necessary for the child’s health
      morals, or well-being;

              “Adequate parental care” as used in the neglect statute means “the

provision by a child’s parent or parents, guardian, or custodian of adequate food,

clothing, and shelter to ensure the child’s health and physical safety and the

provision by a child’s parent or parents of specialized services warranted by the

child’s physical or mental needs.” R.C. 2151.011(B)(1); In re C.S., 9th Dist. Summit

No. 26178, 2012-Ohio-2884, ¶ 14.

              “To determine whether a child is neglected or dependent, the date on

which neglect or dependency ‘existed must be alleged in the complaint and the trial

court must determine that the circumstance(s) which support a finding of

dependency [or neglect] existed as of the date or dates alleged in the complaint.’” In

re C.O., 8th Dist. Cuyahoga Nos. 99334 and 99335, 2013-Ohio-5239, ¶ 31, citing In

re Barnhart, 4th Dist. Athens No. 02CA20, 2002-Ohio-6023, ¶ 35, citing In re
Rowland, 2d Dist. Montgomery N0. 18429, 2001 Ohio App. LEXIS 462

(Feb. 9, 2001). Therefore, the relevant period at issue is December 19, 2019, the date

the complaint alleged E.E. was neglected.

              Here in the instant case, the agency alleged that Mother lacked

appropriate judgment to care for the children because she minimized the alleged

sexual abuse, allowed M.A. to return to the home, while a criminal investigation was

pending, and asked the agency to remove E.E. from her home. They also alleged

that Mother failed to ensure that E.E. received mental health services on a consistent

basis.

              Relative to E.E.’s counseling, McHugh testified that E.E. had been

referred to a counselor due to a previous allegation of sexual abuse she made against

a different person. E.E. went to counseling for a time, however at the time the

complaint was filed, E.E. was not in counseling because the therapist stopped

coming to the school and Mother had not established counseling with anyone else.

              While we recognize that Mother is not required to cooperate with the

agency, however, where Mother refuses to allow CCDCFS to conduct a forensic

interview with the child, refuses to allow the social worker or GAL to have

meaningful conversation with the child, and actively interferes with free

communication between the child, her representatives and the court, the juvenile

court may make negative inferences from those facts. See In re M.W., 12th Dist.

Warren Nos. CA2020-03-018 and CA2020-03-019, 2021-Ohio-1129.
               Based on the foregoing, there was competent, credible evidence in the

record to support the juvenile court’s finding of neglect. Mother’s first assignment

of error is overruled as to E.E.

Dependency of D.A.

               Within this assignment of error, Mother argues that there was no

evidence presented as to D.A. and that the complaint did not allege that D.A. was

dependent. Mother argued further that there was no testimony presented to support

an allegation that D.A. was dependent under either R.C. 2151.04(D)(1) and (D)(2).

Mother argued that while R.C. 2151.04(D)(2) might apply, there was no testimony

that M.A. was a danger to D.A.

               As a preliminary matter, we note that the juvenile court’s journal

entry did not comply with the requirements of R.C. 2151.28(L) which states:

      If the court, at an adjudicatory hearing held pursuant to division (A) of
      this section upon a complaint alleging that a child is an abused,
      neglected, dependent, delinquent, or unruly child or a juvenile traffic
      offender, determines that the child is a dependent child, the court shall
      incorporate that determination into written findings of fact and
      conclusions of law and enter those findings of fact and conclusions of
      law in the record of the case. The court shall include in those findings
      of fact and conclusions of law specific findings as to the existence of any
      danger to the child and any underlying family problems that are the
      basis for the court’s determination that the child is a dependent child.

(Emphasis added.)

               The juvenile court’s entry in this case stated, “[t]he court finds upon

the testimony heard, that a danger to the child exists. The child is adjudicated

dependent.” This court has previously reversed a decision of the juvenile court, in
part, because of a failure to comply with R.C. 2151.28(L). In re E.Z., 8th Dist.

Cuyahoga Nos. 103728 and 103966, 2016-Ohio-5412 (reversed and remanded as

state failed to present sufficient evidence to prove dependency and for compliance

with R.C. 2151.28(L)).   We noted that where a court’s decision is “devoid of any

specific findings as to either the existence of any danger to the child or any

underlying family problems that are the basis for the court’s determination that the

children are dependent” the court’s findings of facts and conclusions of law fail to

meet the requirements of R.C. 2151.28(L). Id. at ¶ 22.

              Further, “[b]road, general statements of fact, which might be

adequate in a complaint alleging a child to be a dependent child, do not meet the

specificity requirements of R.C. 2151.28(L).” In re T.C., 9th Dist. Wayne Nos.

18AP0021 and 18AP0022, 2018-Ohio-4369, ¶ 11, citing In re S.W., 12th Dist. Butler

Nos. CA2006-09-211 and CA2006-10-263, 2008-Ohio-1194, ¶ 11. The entry should

be sufficiently specific to allow a reviewing court to “determine what facts the court

found relevant in determining [the child] was dependent, what facts the conclusions

of law were based upon, and what specific conclusions of law were made.” Id. at id.

at ¶ 12.

              Here the juvenile court only stated the conclusion that D.A. was in

danger without any reference to what facts the juvenile court found relevant in its

determination that D.A. was dependent, or what facts the conclusions of law were

based upon. Therefore, the juvenile court has failed to comply with R.C. 2151.28(L).
              A number of courts have found that where a juvenile court has failed

to comply with R.C. 2151.28(L) as to the finding of dependency, that portion of the

case must be remanded for correction of the entry. In re S.L., 2016-Ohio-5000, 56

N.E.3d 1026, ¶ 9 (3d Dist.) (case affirmed in part and reversed in part and remanded

for trial court to make written findings of fact and conclusion of law in compliance

with R.C. 2151.28(L)); In re A.B.C., 5th Dist. Stark No. 2010CA00087, 2011-Ohio-

531, ¶ 28 (where entry merely stated “by clear and convincing evidence [child] is

dependent in that his condition or environment is such to warrant the State, in the

best interest of the child to assume guardianship,” case remanded for trial court to

include required dependency findings under R.C. 2151.28(L), all other assignments

which were based on finding of dependency rendered premature); In re B.S., 4th

Dist. Highland No. 19CA10, 2019-Ohio-3481, ¶ 8 (court of appeals refused to hear

Father’s appeal of finding of dependency until juvenile court issued findings of fact

and conclusions of law in conformity with R.C. 2151.28(L)); see also In re J.R.P.,

2018-Ohio-3938, 120 N.E.3d 83, ¶ 21 (7th Dist.), acknowledging requirements of

R.C. 2151.28(L)).

              Because the juvenile court did not comply with R.C. 2151.28(L), by

failing to make the necessary findings of fact, we remand for compliance with R.C.

2151.28(L). Accordingly, we overrule in part and sustain in part, the first assignment

of error.
                 We now turn to the third assignment of error, wherein Mother argues

that it was error to have allowed McHugh to testify about the contents of the case

file that predated her assignment to the case.

                 Preliminarily, we note, this court has previously noted that “[t]he

rules of evidence strictly apply to adjudicatory hearings.” In re E.Z., 8th Dist.

Cuyahoga Nos. 103728 and 103966, 2016-Ohio-5412, ¶ 18, citing In re O.H., 9th

Dist. Summit No. 24761, 2011-Ohio-5632, ¶21, citing In re Baby Girl Baxter, 17 Ohio

St.3d 229 at 223, 479 N.E.2d 257. Further, it is well established that a social worker

may testify to the contents of the case file, provided a foundation is laid to establish

that the testimony is either a business record under Evid.R. 803(6) or a public

record under Evid.R. 803(8). In re J.T., 8th Dist. Cuyahoga Nos. 93240 and 93241,

2009-Ohio-6224, ¶ 72.

                 To qualify under the public records exception, the records must “set

forth the activities of an agency or office and contain matters observed which,

pursuant to a duty of law, i.e., R.C. 5153.17, the agency has a duty to report.” J.T. at

id. We have previously held that it is not error where the record reflects that the

testifying social worker is assigned to the case and “reviewed the case file and

specifically relied on its contents when answering questions related to the history of

the case.” Id.

                 Here there was testimony that McHugh was employed by CCDCFS as

a social worker and assigned to the case in that capacity, had reviewed the case file
in order to do her duties, and was testifying about the case file before the juvenile

court. It was not error to admit that testimony.

               Accordingly, we overrule Mother’s third assignment of error.

               In her fourth assignment of error, Mother argues that the trial court

lacked jurisdiction to adjudicate D.A. dependent. Mother argues that the complaint

did not allege dependency, and additionally, that there were no facts listed in the

complaint alleging dependency. Therefore, she argues the court did not have

jurisdiction over D.A. We disagree.

               As a preliminary matter, we note that Mother did not raise this issue

in her objection to the magistrate’s decision. While she argued that there was

insufficient evidence to support the finding of dependency and that the complaint

did not put her on notice that dependency was at issue, Mother did not challenge the

jurisdiction of the juvenile court. “Failure to object to a magistrate’s decision waives

all but plain error on appeal.” In re T.E., 8th Dist. Cuyahoga No. 104228, 2016-

Ohio-5935, ¶ 37, citing In re B.C., 9th Dist. Summit Nos. 26976 and 26977, 2014-

Ohio-2748, ¶ 24.

      [T]he plain error doctrine is not favored and may be applied only in the
      extremely rare case involving exceptional circumstances where error,
      to which no objection was made at the trial court, seriously affects the
      basic fairness, integrity, or public reputation of the judicial process,
      thereby challenging the legitimacy of the underlying judicial process
      itself.

Id., citing Goldfuss v. Davidson, 79 Ohio St.3d 116, 679 N.E.2d 1099 (1997),

syllabus.
                This is not that case. Mother has not claimed plain error, and upon

review of the record, we find no plain error in the juvenile court’s exercise of

jurisdiction.

                R.C. 2151.27(A)(1) states, in pertinent part:

      Subject to division (A)(2) of this section, any person having knowledge
      of a child who appears * * * to be an unruly, abused, neglected, or
      dependent child may file a sworn complaint with respect to that child
      in the juvenile court of the county in which the child has a residence or
      legal settlement or in which the violation, unruliness, abuse, neglect, or
      dependency allegedly occurred. * * *

      The sworn complaint may be upon information and belief, and, in
      addition to the allegation that the child committed the violation or is an
      unruly, abused, neglected, or dependent child, the complaint shall
      allege the particular facts upon which the allegation that the child
      committed the violation or is an unruly, abused, neglected, or
      dependent child is based.

                In the instant case, the complaint alleged that D.A. was neglected, and

alleged as a factual basis that Mother lacked appropriate judgment with which to

care for the children and that Mother allowed M.A. to return to the home after

allegations of sexual abuse.3 There were sufficient facts to support an allegation of

neglect under R.C. 2151.03(A)(2), which defines a neglected child as one “[w]ho

lacks adequate parental care because of the faults or habits of the child’s parents,

guardian, or custodian.”

                Because the complaint effectively pleaded neglect of D.A., it was

sufficient to establish the jurisdiction of the juvenile court over her. In re Poling, 64


      3 We acknowledge that Mother initially removed M.A. from the home on hearing
of the allegations, and only allowed him to return after consulting with the agency,
however, the question here is whether the complaint effectively pleaded neglect.
Ohio St.3d 211, 213, 1992-Ohio-144, 594 N.E.2d 589; R.C. 2151.23(A)(1) (“The

juvenile court has exclusive original jurisdiction under the Revised Code * * *

[c]oncerning any child who on or about the date specified in the complaint * * * is

alleged * * * a delinquent, unruly, abused, neglected, or dependent child.”).

               After hearing the evidence, the trial court sua sponte amended the

complaint to include an allegation that D.A. was dependent pursuant to R.C.

2151.04(C) or (D). Juv.R. 22(B) permits such an amendment by agreement of the

parties or by the court, “if the interests of justice require.” Juv.R. 22(B), In re T.W.,

12th Dist. Warren No. CA2014-07-100, 2014-Ohio-5753, ¶ 18. Therefore, because

the juvenile court amended the complaint, it was permitted to find D.A. to be a

dependent child.

               Because the juvenile court had jurisdiction over D.A., there was no

error, therefore, we overrule the fourth assignment of error.

               Finally, in the second assignment of error, Mother argues that it was

error for the court not to dismiss the complaint and error to find it was in the best

interest of the children to be placed in the temporary custody of CCDCFS.

               The standard of review for a juvenile court’s award of temporary

custody is abuse of discretion. In re A.S., 8th Dist. Cuyahoga No. 105651, 2018-

Ohio-1085, ¶ 17, citing In re S.E., 8th Dist. Cuyahoga No. 96031, 2011-Ohio-2042,

¶ 13. Abuse of discretion occurs when a trial court acts unreasonably, arbitrarily, or

unconscionably. Mayer v. Mayer, 8th Dist. Cuyahoga No. 109103, 2020-Ohio-

4993, ¶ 8, citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140
(1983). “The trial court’s judgment cannot be disturbed on appeal absent a showing

that the trial court abused its discretion.” Id., quoting Blakemore at 218-219.

              Initially, we note, “[a]n award of temporary custody to a public or

private children’s services agency is substantially different from an award of

permanent custody, where parental rights are terminated.” In re Ka.C., 8th Dist.

Cuyahoga Nos. 102000, 102002, 102005, and 102006, 2015-Ohio-1158, ¶ 20. Here,

“the parent only loses temporary custody of a child and retains residual parental

rights, privileges, and responsibilities.” Id., citing In re G.M., 8th Dist. Cuyahoga

No. 95410, 2011-Ohio-4090, ¶ 14, citing R.C. 2151.353(A)(3)(c). Furthermore, the

parents may regain custody; it is not permanently foreclosed. Id., citing In re

M.J.M., 8th Dist. Cuyahoga No. 94130, 2010-Ohio-1674, ¶ 12. “For this reason, the

juvenile court employs the less restrictive ‘preponderance of the evidence’ standard

in temporary custody cases as opposed to the ‘clear and convincing’ standard of

evidence employed in permanent custody cases.” Id. at id. at ¶ 9, citing In re Nice,

141 Ohio App.3d 445, 455, 751 N.E.2d 552 (7th Dist.2001). “Preponderance of the

evidence” means “evidence that’s more probable, more persuasive, or of greater

probative value.” In re C.V.M., 8th Dist. Cuyahoga No. 98340, 2012-Ohio-5514, ¶ 7,

citing In re D.P., 10th Dist. Franklin No. 05AP-117, 2005-Ohio-5097, ¶ 52, quoting

State v. Finkes, 10th Dist. Franklin No. 01AP-310, 2002-Ohio-1439.

              “A trial court has substantial discretion in weighing the

considerations involved in making the determination regarding a child’s best
interest.” In re S.M., 2d Dist. Montgomery No. 24539, 2011-Ohio-6710, ¶ 4, citing

In re K.H., Clark App. No. 2009-CA-80, 2010-Ohio-1609, ¶ 66.

               In the instant case, Mother argues that the decision to place the

children in the temporary custody of CCDCFS was not supported by the evidence in

part because the abuse allegations are not supported by the evidence. We disagree.

In the first assignment of error, we concluded that the juvenile court’s finding of

abuse was supported by competent, credible evidence.

               In addition to that finding, we find that Mother has consistently

blocked the agency from having meaningful conversations with the children. The

family has not engaged in counseling or taken steps to allow further investigations

of the sexual abuse allegations.

               Further, the GAL noted that he did not believe Mother would do what

was necessary to protect E.E. From initially believing that Mother was less than

prudent but capable, the GAL became convinced that Mother was purposefully

silencing E.E. Finally, Mother failed to consistently maintain counseling for E.E.

               Based on the foregoing, the juvenile court had sufficient evidence to

determine by a preponderance of the evidence that temporary custody to CCDCFS

was in the best interest of the children.

               Accordingly, we overrule the second assignment of error.

               Judgment affirmed in part, reversed in part, and remanded.

      It is ordered that the parties share equally the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Common Pleas Court, Juvenile Division, to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EMANUELLA D. GROVES, JUDGE

MARY J. BOYLE, A.J., and
SEAN C. GALLAGHER, J., CONCUR